 WESTERN ELECTRIC COMPANY, INCORPORATED491formed by either the hipo operator or the passenger bus operator.Thus, the hipo operator drives over specified routes to designated postoffices.Similarly, the passenger bus driver also drives over specifiedroutes to designated passenger line terminals.For both hipos andpassenger bus drivers, wage rates are substantially the same, and bothgroups are subject to the same general working conditions.'Thereis regular interchange between the two groups.There is no evidencein the record that either group has separate supervision apart fromthe other.We find that because the proposed unit would exclude the passengerbus drivers, whose duties, functions, and working conditions are vir-tually the same as the hipo drivers and because hipo and passengerbus drivers interchange regularly with one another and there does notappear to be any separate supervision, the proposed unit confined tothe hipo drivers is too limited in scope and not sufficiently autonomousto be appropriate for purposes of collective bargaining; we shall,therefore, dismiss the petition."OrderIT IS HEREBY ORDERED that the petition filed herein be, and it herebyis, dismissed.*Vacations,profit sharing,and facilities,such as lockers, showers,rooms, and notices,apply to all drivers.SeeF.L. Roberts&Company,Inc.,81 NLRB 67;George F. Burnett Company,Inc.,90NLRB 277.WESTERN ELECTRICCOMPANY,INCORPORATEDandCOMMUNICATIONSWORKERSOF AMERICA, (C. W. A.) C. I.O.,PETITIONER.CaseNo.18-RC-1744.March 1 2,1953Decision and Direction of ElectionsUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Hjalmar Storlie,hearing officer.The hearingofficer's rulings madeat the hearing arefree from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Styles and Peterson].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within themeaning ofthe Act.2.The labor organizations involved claim to represent certainemployees of the Employer.103 NLRB No. 56. 492DECISIONSOF NATIONALLABOR RELATIONS BOARD3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The Employer, the Petitioner, and International Brotherhood ofElectricalWorkers, AFL, herein called the IBEW, agree that theemployees at the Employer's Duluth, Minnesota, telephone equipmentassembly plant, excluding office clerical employees,' technical-professional employees,2 guards, and supervisors as defined in theAct,3 constitute an appropriate unit. International Association ofMachinists, AFL, District Lodge 133, herein called the IAM, seeks torepresent toolmakers, machinists, tool gauge inspectors, and juniortradesmen in the maintenance section of the Employer's work servicedepartment, and the detail maker in the Employer's test set depart-ment, in a separate craft unit.The Employer objects to the proposedseparate unit for toolmakers.Toolmakers, machinists, tool gauge inspectors, and junior trades-men or learners are located in the Employer's tool gauge and machinemaintenance section of the work service department on the third floorof the Duluth plant.Their machine shop contains typical machinetools, such as drill presses, lathes, screw machines, winches, and othersmall tools.Toolmakers work principally in the machine shop.Machinists, although they make their headquarters in the shop, workall through the plant, repairing and maintaining the conveyor system,contact welding machines, and winding machines under the supervi-sion of the machine maintenance foreman. Tool gauge inspectors goout of the machine shop and make periodic checks on the productionline gauges used for checking the quality of products.They repairany gauges found to be out of order. The detail maker works in thetest set department adjacent to the machine maintenance section onthe third floor.He makes small metal parts and brackets that applyto test sets.He also repairs damaged test sets.Occasionally, he usesthe tools in the machine shop for fabricating small parts.There are no employees elsewhere in the plant who perform func-tions similar to those of the employees sought by the IAM.While thenature of the Employer's operations require them to be in and around'There are 20 office clerical employees whom the Employer alleges to be confidentialemployees.Theircategories are as follows:Secretary-stenographers to the superintendentsand their assistants and department chiefs, auditor-bookkeeper,business methods investi-gator, financial clerk,payroll clerk,plant inspector,employment interviewer,and resultsinvestigator.As the Employer,Petitioner,and IBEW agree, these employees are officeclerical employees.It is not necessary to determine their confidential status for the pur-poses of this case.Accordingto customary Board policy, we exclude them as office elericalsfrom the bargaininggroup of productionand maintenance employees.J. P. StevensdCo.,Inc., Republic Cotton Mill Division,93 NLRB 1513.2Technical-professional employees are already represented by Council of Western ElectricTechnical Employees, their certified bargaining representative.agreethatgroup chiefs, section chiefs, department chiefs, assistant super-intendents,and superintendents are supervisors as defined in the Act. WESTERN ELECTRIC COMPANY, INCORPORATED493the production areas, these employees work under separate supervisionat all times, and there is no interchange between them and otheremployees.Combination oiler and conveyor belt maintenance menare not skilled craftsmen.We shall exclude them from the groupsought by the IAM, and include them in the production and mainte-nance group .4We find that the employees sought by the IAM are ahomogeneous identifiable craft group that may appropriately be repre-sented in a separate unit,' or may constitute a part of a plant unit.We shall not make any final unit determination, but shall first ascer-tain the desires of the employees in the elections hereinafter directed.The Employer and the IBEW would exclude, and the Petitionerwould include, all plant clerical employees from the production andmaintenance group.Approximately 20 salaried clerical employees atthe plant, including the manufacturing analyst, load regulator, secre-tary-stenographers, investigators, clerk-typists, receptionist, and shopclericals (timekeepers), are located in production areas and workunder the supervision of the heads of various production departmentsto which they are assigned. They enjoy the same hours and employ-ment benefits as the Employer's clerical employees.The fact thatthese plant clericals are salaried workers does not preclude theirinclusion in a group of production and maintenance employees. Fol-lowing usual Board practice,6 we include them in the production andmaintenance group.Four salaried quality checkers work in the plant.They report tothe engineering department at the Employer's Hawthorne plant inCicero, Illinois.They are trained by the Employer's quality controlorganization, which is countrywide, and are responsible for the qualityof products produced at the Duluth plant. In the absence of evidencethat quality checkers are technical employees or office, as distinct fromplant, clerical employees, we include quality checkers in the produc-tion and maintenance group.We shall direct that separate elections be held among the employeesof the Employer at its Duluth, Minnesota, plant, within the votinggroups described below :Voting Group I:All toolmakers, machinists, tool gauge inspectors,and junior tradesmen or learners in the Employer's work servicedepartment and the detail maker in the Employer's test set department,excluding combination oiler and conveyor belt maintenance men, andall other employees, guards, and supervisors as defined in the Act.*Tin Processing Corporation,80 NLRB 1369, 1374.IWestinghouse Electric Corporation,101 NLR$ 441;General Electric Company,80NLRB 174;Western ElectricCompany,Incorporated,78 NLRB 160.A. 0. Smith Corporation,Air PrameComponentDivision,102 NLRB 1116,and casescited therein. 494DECISIONS OF NATIONAL LABOR RELATIONS BOARDVoting Group II:All production and maintenance employees, in-cluding quality checkers and other plant clerical employees andcombination oiler and conveyor belt maintenance men, but excludingoffice clerical employees, all toolmakers, machinists, tool gauge inspec-tors, and junior tradesmen or learners in the Employer's work servicedepartment, the detail maker in the Employer's test set department,technical-professional employees, the doctor and nurse,' guards, andsupervisors as defined in the Act.If a majority of the employees in voting group I select a collective-bargaining agent different from that selected by a majority of em-ployees in voting group II, the employees in voting group I will betaken to have indicated their desire to constitute a separate unit; andif a majority of employees in voting group II also select a collective-bargaining agent, the Regional Director conducting the electionsdirected herein is instructed to issue separate certification of represent-atives to the collective-bargaining agent so selected for (1) a unitconsisting of the employees in voting group I, and (2) a unit consistingof the employees in voting group II, which units the Board finds undersuch circumstances do constitute units appropriate for the purposes ofcollective bargaining. In the event a majority of employees in votinggroups I and II select the same collective-bargaining agent, the em-ployees in voting group I will be taken to have indicated a desire tobe included in the same bargaining unit as the employees in votinggroup II, and the Regional Director conducting the elections directedherein is instructed to issue a certification of representatives to thecollective-bargaining agent so selected for a unit consisting of allemployees in voting groups I and II, which unit the Board undersuch circumstances finds to constitute a unit appropriate for the pur-poses of collective bargaining.85.The Employer contends that an immediate election would beuntimely because of the planned expansion of its working force at theDuluth plant.Employees sought by the IAM now number 15 of ananticipated 20 employees.Nonsupervisory factory employees number426, of an anticipated total of 1,237 to be reached in December of 1953.The Employer plans to add new employees at the rate of 60 per month,expecting to reach one-half its anticipated total by April of 1953.Each department or type of operation is now working with a substan-tial quota of employees.No new departments or types of operationsare anticipated.Some operations will be expanded and divided.Asthe present complement of workers constitutes a substantial and repre-As professional employeeswithdiverse interests fromthoseof production employees, weexclude the nurseand doctorfromthe votinggroup.W. F. 4 John BarnesCompany,96NLRB 1136.8On March 31, 1953, the Board amendedvotinggroup II by stipulation of the parties. VITA FOOD PRODUCTS, INCORPORATED495sentative proportion of the contemplated working force, the Boardwill follow its customary policy of directing immediate elections.9.[Text of Direction of Elections omitted from publication in thisvolume.l9 KaiserManufacturing Corporation,Richmond Machine Division,99 NLRB 244;Metro-politan Life Insurance Company, Parklebrea Resident Community,93 NLRB 381;Westing-house Electric Corporation,87 NLRB 463.Cf.General Electric Company,100 NLRB 419.VITAFOODPRODUCTS, INCORPORATED,MAx BLOCKCO., INC. (DIVISIONOFVITAFOOD PRODUCTS,INCORPORATED)andDISTRICT 65,DISTRIBU-TIVE,PROCESSING AND OFFICE WORKERS OFAMERICA,PETITIONER.Cases Nos. 2-RC 5243 and 0-RC-5094.March 12,1953Decision and Direction of ElectionsUpon separate petitions duly filed under Section 9 (c) of the Na-tional Labor Relations Act, a hearing in the above-consolidated caseswas held before I. L. Broadwin, hearing officer.The hearing officer'srulings made at the hearing are free from prejudicial error and arehereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Houston, Styles, and Peterson].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.'3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9{c) (1) and Section 2 (6) and (7) of the Act.The Intervenor asserts that its collective-bargaining agreementwith the Fish Smokers Trade Council, Inc., of which Vita FoodProducts, Incorporated, Schnibbe Division, a wholly owned subsidiaryof the Employer located in Brooklyn, New York, is a member, barsany election which includes fish processors employed by the Employerin the Metropolitan New York area.We find no merit in this con-tention.For, apart from other considerations, the contract's union-security clause fails to provide at least 30 days for employees whowere not union members when the clause became operative to become? Local635, Fish, Seafood,Smoked Fish and Cannery Workers, affiliated with Amalga-mated Meat Cutters and Butcher Workmen ofAmerica, A. F. of L.,herein called the Inter-venor,was permitted to intervene on the basis of a showing of interest and an allegedcontract interest.103 NLRB No. 67.